ORDER
Pursuant to the provisions of S.C. Constitution Article V, § 4,
IT IS ORDERED that the following forms, all bearing revision or creation dates of 07/2015, are approved for use in the General Sessions Courts, Family Courts, Magistrate Courts and Municipal Courts statewide.
• Order for Destruction of Arrest Records (General Sessions) (SCCA 223A)
• Order for Destruction of Arrest Records, Diversion Disposition (General Sessions) (SCCA 223B)
• Motion and Order for Expungement Of Juvenile Records (Family Court) (SCCA 492)
• Motion and Order for Expungement Of Juvenile Records — Not Guilty (Family Court) (SCCA 492NG)
• Order for Destruction of Arrest Records (Magistrate/Municipal Court) (SCCA 223C)
• Expungement Objection Transmittal (Magistrate/Municipal Court) (SCCA223D)
These forms 'will be made available on the South Carolina Judicial Department’s website at wimv. sccomis. org!forma. The provisions of this Order are effective immediately and shall remain in effect unless amended or revoked by subsequent Order of the Chief Justice.
IT IS SO ORDERED.
s/Jean H. Toal
Jean H. Toal
Chief Justice of South Carolina